                                                                         I 8CNCCOOO73

         IN THE CIRCUIT COURT OF CLINTON COUNTY, MISSOURI

CAMILLE BARKSDALE,
Individually And On Behalf Of
All Others,

       Plaintiffs,
                                                    Case No.:
vs.
                                                    JURY TRIAL DEMANDED
REALPAGE, INC.                              )
dlb/a LeasingDesk Screening                 )
Registered Agent:                           )
United Corporate Services, Inc.             )
Elm Court Plaza, 1739 East Elm St., Ste. 101)
Jefferson City, MO 65 1 0 1                  )
        Defendant.                           )

                                     COMPLAINT

       COMES NOW the Plaintiff, Camille Barksdale, by and through her attorneys,

and on behalfofherse1f the Putative Classes set forth below, and in the public interest,

brings the following class action amended complaint against Defendant, RealPage, Inc.,

("Defendant"), pursuant to the Fair Credit Reporting Act ("FCRA").

                           PRELIMINARY STATEMENTS

1.     Plaintiffbrings this action against Defendant for violations of the FCRA.

2.     Defendant obtained information. concerning the Plaintiiffrom a third party.

3.     Defendant paid a fee to the third party for the information it obtained concerning

       the Plaintiff.

4.     The information obtained from the third party concerning the Plaintiffwas a

       consumer report (as a consumer report is defined pursuant to the FCRA),

5.     The Defendant took the information it obtained from the third party and produced

       a Consumer Report of its own.

6.     Defendant sold a consumer report to a third-party entity.




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 1 of 11
7.    Plaintiff asserts FORA claims against Defendant on behalf of herself and a class

      of individuals whose rights under the FCRA were violated.

8.    On behalf of herself and all class members, Plaintiff seeks actual damages,

      statutory damages, punitive damages, costs and attorneys fees, and all other relief

      available pursuant to the FCRA.

                                        PARTIES

9.    Plaintiff is a resident of Mayview, Missouri.        Plaintiff is a member of the

      Putative Classes defined below.

lo.   Defendant is a foreign company doing business throughout the United States.

                           JURISDICTION AND VENUE

ii.   This court has jurisdiction over Plaintiff's FCRA claim pursuant to 15 U.S.C.

      l681p and Article V, Section 14(a) ofthe Constitution of Missouri.

12.   Venue is proper in this Court pursuant to R.S.Mo. 508.0 10.2(4).

                             FACTUAL ALLEGATIONS

i3.   Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

14.   Plaintiffapplied for an apartment to rent at Yarco Company Inc properties.

15.   Plaintiff attempted to contact Yarco Company Inc multiple times while on the

      waiting list for an apartment to determine if she was approved.

16.   Defendant produced a consumer report to Yarco Company Inc in or about Iuly of

      2018.

17.   Defendant produced the consumer report to Yarco Company Inc. knowing it

      would rely on the report to make decisions regarding whether to rent or lease an

      apartment to the Plaintiff.




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 2 of 11
                                                                                          n
                                                                                          CD
                                                                                          C,




                                                                                          C)




                                                                                          ffi
       The consumer report produced to Yarco Company mc, concerning the Plaintiff,
                                                                                          (D
18.                                                                                       a.

                                                                                          o
       was misleading, and inaccurate.                                                    o

19.    The consumer report indicates that the Plaintiff was charged with two counts of    o
                                                                                          C)
                                                                                          o
                                                                                          a.
       Burglary in the Second Degree.                                                     CD




20.    Plaintiff has not been charged with two counts of Burglary in the Second Degree.   N.)




21.    The inclusion of two Burglary counts ismisleading and inaccurate.
                                                                                          -s


22.    Defendant appears to have identified a probation revocation as a second count of

       Burglary in the Second Degree.

23 .   Identifying probation violation as distinct criminal charges is inaccurate,

       misleading and confusing.

24.    Plaintiff was denied residency at Yarco Company Inc. as a result of the consumer

       report produced by the Defendant.

25.    The Plaintiff suffered stress and anxiety attempting to determine why she was

       denied the apartment.

26.    The inclusion of criminal charges that did not belong to the Plaintiff in the

       consumer report caused the Plaintiff to suffer stress and anxiety.

27.    Defendant is aware ofthe FCRA.

28.    Defendant has knowledge that it must comply with the FCRA.

29.    Defendant's violations of the FCRA combined with its knowledge of the

       requirements of the FCRA is evidence that the Defendant's violations were

       willful.




                          CLASS ACTION ALLEGATIONS




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 3 of 11
30.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

31.    Plaintiff asserts the following proposed classes defined as:


1681e(b) "Probation" Class: All individuals for which the Defendant includes a
duplicate count or "charge" entry that is associated with a probation violation or
revocation from October 15, 2016, through the present.

1681e(b) "Multiple Listing" Class: All individuals for which the Defendant included
duplicate "charge" entries from October 1 5, 20 1 6, through the present.



                                       N£merosity

32.    The proposed class is so numerous that joinder of all class members is

       impracticable. Defendant regularly produces consumer reports on individuals to

       third parties. Defendant fails to follow reasonable procedures to assure maximum

       possible accuracy of the information concerning the individual about whom the

       reports relate. Plaintiff believes that during the relevant time period, a sufficient

       number of individuals would fall within the definition ofthe Putative Class.

                          Common Questions ofLaw and Fact

33.    Virtually all ofthe issues oflaw and fact in this class action predominate over any

       questions affecting individual class members. Among the questions of law and

       fact common to the class is:

       a.      Whether Defendant complies with 1681e(b) and follows reasonable
               procedures to assure maxiniuin accuracy of the information contained in
               their reports;

       b.      Whether the inclusion of duplicate entries complies with 1 68 1 e(b);

       C.      Whether Defendant's violations ofthe FCRA were willful;

       d.      The proper measure of statutory damages and punitive damages; and




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 4 of 11
                                          Typicality

34.       Plaintiffs claims are typical of the members ofthe proposed class. Defendant is

          a consumer reporting agency that produces consumer reports to third parties.

          Defendant produces the reports in violation of the mandates of the FCRA. The

          FCRA violations suffered by the Plaintiff are typical of those suffered by other

          class members and the Defendant treated Plaintiff consistent with other Putative

          Class members in accordance with its standard policies and practices.

                                 Adequacy of Representation

35.       Plainfiff as a representative of the class, will fairly and adequately protect the

          interests of the Putative Class and has no interest that conflict with or are
      .


          antagonistic to the interest of the class members. Plaintiff has retained attorneys

          competent and experienced in class action litigation. No conflict exists between

          Plaintiff and members of the class. A class action is superior to any other

          available method for the fair and efficient adjudication this controversy, and

          common questions of law and fact overwhelmingly predominate over individual

          questions that may arise.

                                         Superiority

36.       This case is maintainable as a class action under Fed. R. Civ. P. 52(b)(1) because

          prosecution of actions by or against individual members of the Putative Classes

          would result in inconsistent or varying adjudications and create the risk of
          incompatible standards of conduct for Defendant. Further, adjudication of each

          individual class member& claim as a separate action will potentially be dispositive

          of the interest of other individuals not a party to such action, impeding their




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 5 of 11
                                                                                                (I,
                                                                                                C)

                                                                                                o
                                                                                                C)
                                                                                                o

                                                                                                -ri


      ability to protect their interests.                                                       CD
                                                                                                o.

                                                                                                C-)

37.   This case is maintainable as a class action under Fed. R. Civ. P. 52(b)(2) because
                                                                                                o

      Defendant has acted or refused to act on grounds that apply generally to the              o
                                                                                                o
                                                                                                o
                                                                                                o.
      Putative Classes, so that declaratory and/or injunctive relief is appropriate             (D
                                                                                                -I

                                                                                                ('1

      respecting the Classes as a whole.                                                        M

38.   Class certification is also appropriate under Fed. R. Civ. P. 52(b)(3) because
                                                                                                -3.



      questions of law and fact common to the Putative Classes predominate over any             o,




      questions affecting only individual members of the Putative Classes, and because

      a class action is superior to other methods for the fair and efficient adjudication of

      this litigation. Defendant's conduct described in this Complaint stems from

      common and uniform policies and practices, resulting in common violations of

      the FCRA. Members of the Putative Classes do not have an interest in pursuing

      separate actions against Defendant, as the amount of each class member's

      individual claims is small compared to the expense and burden of individual

      prosecution. Class certification will also obviate the need for unduly duplicative

      litigation that might result in inconsistent judgments concerning Defendant's

      practices. Moreover, management of this action as a class action will not present

      any likely difficulties. In the interests ofjustice and judicial efficiencies, it would

      be desirable to concentrate the litigation of all Putative Class members' claims in a

      single forum.

39.   Plaintiffintends to send notice to all members ofthe Putative Classes to the extent

      required by Rule 52. The names and address of the Putative Class members are

      available from Defendant's records.




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 6 of 11
                                                                                             rn
                                                                                             CD
                                                                                             C)
                                                                                              1
                                                                                             o
                                                                                             -j
                                                                                             C)
                                                                                             CD




                                                                                              T1


                                                                                             (D
                                FCRA VIOLATIONS                                              Q-

                                                                                             o
40.   Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.
                                                                                             Q

41.   The Defendant does not have policies and/or procedures to prevent the inclusion        o
                                                                                             C)
                                                                                             Q
      ofduplicate entries in its consumer reports.                                           CD


                                                                                             (n

42.   Any policies and/or procedures the Defendant has to prevent the inclusion of

      duplicate entries are inadequate.
                                                                                             -s

                                                                                             (n
43.   Defendant violated the FCRA by failing to follow reasonable procedures to assure

      maximum possible accuracy ofthe information in the Plaintiff's consumer report.

44.   Defendant's actions were negligent.

45.   Defendant's actions caused the Plaintiff actual damages.

46.   Defendant's actions increased Plaintiff's risk of harm.

47.   Plaintiffwas batmed by the Defendant's actions and suffered an actual injury.

48.   Defendant's violations were willful. Defendant acted in deliberate or reckless

      disregard of its obligations and rights of Plaintiff under the provisions of the

      FCRA. Defendant's willful conduct is reflected by, among other things, the

      following facts:

      a.      Defendant has access to legal advice;

      b.      Defendant produced a consumer report on the Plaintiff that contained
              information that was misleading and inaccurate;

      c.      Defendant produced a consumer report that contained false counts and/or
              "charge" information; and

      d.      Defendant failed to abide by the FCRA.

49.   Plaintiff is entitled to statutory damages of not less than $ 1 00 and not more than

      $1000 for each and every one of these violations, pursuant to 15 U.S.C.




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 7 of 11
        168 ln(a)(1 )(A).

50.    Plaintiff is also entitled to punitive damages for these violations, pursuant to 15

       U.S.C. 1681n(a)(2).

51.    Plaintiff is further entitled to recover their costs and attorneys' fees, pursuant to

        15 U.S.C. 1681n(a)(3).

52.    Plaintiff is further entitled to actual damages and any costs and attorneys' fees,

       pursuant to 15LLS.C. 1681o.

       WHEREFORE, the Plaintiff respectfully requests that this Court issue an Order

for the following:

       a.      An Order that this action may proceed as a class action under Rule 52 of

               the Missouri Rules of Civil Procedure;

       b.      Order designating Plaintiff as class representative and designating

               Plaintiff's counsel as counsel for the Putative Class;

       e.      Order directing proper notice to be mailed to the Putative Classes at

               Defendant's expense;

       d.      Order finding that Defendant committed multiple, separate violations of

               the FCRA;

       e.      Order finding that Defendant acted negligently and willfully in deliberate

               or reckless d•sregard ofPlaintiffs rights and its obligations of the FCRA;

       f.      Order awarding statutory damages and punitive damages as provided the

               FCRA;

       g.      Order awarding reasonable attorneys' fees and costs as provided by the

               FCRA; and




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 8 of 11
       h.      Order granting other and further relief, in law or equity, as this Court may

               deem appropriate and just.

                                 Demand for Jury Trial

       Plaintiff hereby demands a jury trial on all causes of action and claims with

respect to which Plaintiff and all members of the proposed class have a right to jury trial.

By: Is! C. Jason Brown
Charles Jason Brown MO 49952
Jayson A. Watkins MO 61434
Brown & Watkins LLC
301 S.IJS l69Hwy
Gower Missouri 64454
Tel: 816-505-4529
Fax: 816-424-1337
brown(ƒbrownandwatkins.com
watldns@brownandwaticins.com
ATTORNEY FOR PLAINTiFF




 Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 9 of 11
                                                                                I 8CN=CC00073

              IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

CAMILLE BARKSDALE,
Individually And On Behalf Of
All Others,

       Plaintiffs,
                                                              Case No.:
vs.

REALPAGE, INC.                                                                                  -'
                                                                                                -s
d/b/a LeasingDesk Screening
       Defendant.                                                                               C)




                                 ENTRY OF APPEARANCE

       COMES NOW Jayson Watkins and hereby enters his appearance as counsel of record

for Plaintiff and those similarly situated in the above captioned matter.


                                                      Respectfully submitted,

                                                      By: Ist Jayson A. Watkins
                                                      Jayson A. Watkins MO #6 1434
                                                      Brown & Watkins LLC
                                                      301 S.US 169 Hwy
                                                      Gower Missouri 64454
                                                      Tel: 816-424-1390
                                                      Fax: 816-424-1337
                                                      watkins(brownandwatkins.com
                                                      ATTORNEY FOR PLAINTIFF




      Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 10 of 11
                  IN THE 43RD JUDICIAL CIRCUIT, CLINTON COUNTY, MISSOURI


 Judge or Division:                                                          Case Number: I8CN-CC00073
 RBRENT ELLIOTT
 Plaintiff/Petitioner:                                                       Plaintiffs/Petitioner's Attorney/Address
 CAMILLE BARKSDALE                                                           Charles Jason Brown                                                F
                                                                                                                                                                       FILED
                                                                             301 S US Highway 169                                               I
                                                                                                                                                                       10/16/2018
                                                                                                                                                         MOLLY LIVINGSTON
                                                                      vs.    Gower, MO 64454-91 1 6
                                                                                            .                                                   I




                                                                                                                                                I         CIRCUIT CLERK
 Defendant/Respondent:                                                       Court Address:                                                     I       EX-OFFICIO RECORDER
 REALPAGE, INC. DIBIA LEASINGDESK                                            207 NORTH MAIN                                                         [
                                                                                                                                                          CLINTON CO, MO
 SCREENING                                                                   PLATTSBURG, MO 64477


-Nature of Suit:
 CCOther Miscellaneous
                 --
                       Actions
                                                                      Summons in Civil Case
                                                                                                                                                         (Date FIlo Stamp)



  The State of Missouri to: REALPAGE, INC. DIBIA LEAS1NGDESkREENING
                                                 Alias:
  do UNiTED CORPORATE SERVICES
 1739 EAST ELM STREET, STE 101
 JEFFERSON CiTY, MO 65101
          COURTSEAL OF                            You are summoned to appear before this court and to file your pleadIng to the petition, a
                                                 ICopy of which     is attached, and to serve a copy of your pleading upon the attorney for
                              .
                                                  plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                          A                       exclusive of the day of service. If you fail to file your pleading, judgment by default may
          -   .
                  '
                                                  be taken against you for the relief demanded in the petition.
                      :                                   10/16/2018
      CLINTON COUNTY
                                                                                                                                           1tk?
                                                                      Date                                                hl                             Circuit Clork



                                                                        Sheriff's or Server's Return
     Note to servIng officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
     D   delivering a copy of the summons and a copy of the petition to the defendant/respondent.
     D   leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant's/respondent's family over the age of
           15 years who permanently resides with the defendant/respondent.
     D   (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         ________________________________________________ (name)                                                                (title).
     D other:
    Served at                                                                                                                                                      (address)
     in                                                       (County/City of St. Louis), MO, on                                    (date) at                             (time).



                                  Printed Name of Sheriff or Server                                                    Signature   of Sheriff   or Server
                                               Must be sworn before a notary public   If   not served by an authorized officer:
                                               Subscribed and sworn to before me on                                                      (date).
              (Sea!)                                                                                                                                               S




                                                My commission expires:
                                                                                    Date                                            Notary Public

  Sheriff's Fees, if applicable
  Summons                                       s_______________
   NonEst                                       s____________
  Sheriff's Deputy Salary
  Supplemental Surcharge      $     10.00
  Mileage                     s________________ (______ miles      $.______ per mile)
  Total                       s_______________
  A copy ofthe summons and a copy of the petition must be served on each defendant/respondent. For methods of service on ali
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM3O (SMCC) For Court Use OnIy Document Id # 18-SMCC-492                                I   of I           CMI Procedure Form No. I ; Rules 54.01 - 54.05,
                                                                                                                54.13, and 54.20; 506.120-506.140, and 506.150 RSMo



                              Case 5:18-cv-06169-GAF Document 1-1 Filed 11/16/18 Page 11 of 11
